DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16) in the reply filed on September 20, 2021 is acknowledged.  The traversal is on the grounds that “the Restriction Requirement does not explain why each identified invention lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature of each group. (See, e.g., MPEP 1893.03 (d)).”  This is found persuasive; the restriction requirement is hereby withdrawn and claims 1-17 are treated on their merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS documents submitted on January 17, 2020, April 13, 2020, August 19, 2020, and December 7, 2020 have been considered.
One reference on the IDS dated August 19, 2020 has been lined-through, as no copy has been received.


Drawings
The drawings are objected to because of multiple informalities, as follows:
37 CFR 1.84 (g) states, in part: “Margins. The sheets must not contain frames around the sight (i.e., the usable surface), but should have scan target points (i.e., cross-hairs) printed on two catercorner margin corners.”
See figures 5, 7, 8, 27, 31-35, 42-47, 49, 50, 54, and 57.

37 CFR 1.84(p)(1) states, in part: “Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet.” 
See figures 1, 7, and 8: text is oriented in two different directions.

37 CFR 1.84(p)(3) states, in part: “They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces.”
See figure 5

37 CFR 1.84 (u)(1) states, in part: “Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.”
For example, page 24/92 of the drawing sheets depicts “FIG. 27”, and two separate drawings are shown.  These must be labeled “FIG. 27A” and “FIG. 27B”
See also figures 33-35 and 42-47.


Specification (Abstract)
Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention (emphasis added) and should not compare the invention with the prior art.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the 
Applicant note: the first sentence of the abstract includes the phrase: “which are capable of improving characteristics”, which refers to purported merits of the invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites: “to which a voltage is applied” (in lines 2 and 5), “to which a first voltage is applied” (in line 8), and “that applies a second voltage to one of the first voltage application unit and the second a voltage application unit and causes the other to be in a floating state, the second voltage being different from the first voltage” (in lines 9-11).
Claim 5 recites: “alternately switches the voltage application unit to which the second voltage is applied and the voltage application unit to be caused to be in a floating state, of the first voltage application unit and the second voltage application unit” (in lines 2-4).
Claim 6 recites: “switches between a first mode in which the second voltage is applied to one of the first voltage application unit and the second voltage application unit and the other is caused to be in a floating state, and a second mode in which the second voltage is applied to one of the first voltage application unit and the second voltage application unit and a third voltage is applied to the other, the third voltage being different from the second voltage” (in lines 2-7).
Claim 9 recites: “to which a voltage is applied” (in lines 3 and 7).
Claim 10 recites: “applies the second voltage to one of both the first voltage application unit and the first pixel isolation unit and both the second voltage application unit and the second pixel isolation unit, and causes the other to be in a floating state” (in lines 2-4).
Claim 11 recites: “to which a voltage is applied” (in line 3).
Claim 12 recites: “the first voltage is applied to the third pixel isolation unit” (in lines 2).
Claim 17 recites: “to which a voltage is applied” (in lines 3 and 6), “to which a first voltage is applied” (in line 9), “that applies a second voltage to one of the first voltage application unit and the second a voltage application unit and causes the other to be in a floating state, the second voltage being different from the first voltage” (in lines 10-12), “that emits irradiation light of which brightness periodically fluctuates” (in lines 13-14), and “that controls an irradiation timing of the irradiation light” (in lines 15-16).
These claims are indefinite because, while the claims begin by reciting a device, the claims further include a method of using the device. The claims are not considered product-by-process claims because they do not state that any feature was made using those recited process limitations; instead the claim recites how the device is to be utilized.  A single claim that includes limitations to both a device and a method of using the device is indefinite (see MPEP 2173.05(p)(II)). 
It is unclear if infringement would occur when the light-receiving element is created as a device, or when the device is in use.
Claims 2-4, 7, 8, and 13-16 are also rejected, as they are dependent upon the above-identified rejected claims, and thus contain the same limitations at issue.


For example, the specification does not give a definitive reference number for a third voltage application unit, nor do the materials associated with the description give an indication as to what the third voltage application actually is within the device.  Claim 7 defines the third voltage application unit as a transparent electrode.  Claim 8 defines the third voltage application unit as a pixel isolation unit.  
Various paragraphs within the specification indicate that voltage application units can be, for example:  contacts (e.g. numeral 1161), transparent conductive film (e.g. numeral 1071), P+ semiconductor regions (e.g. numeral 73), P- semiconductor regions (e.g. numeral 74), penetrating electrodes (e.g. numeral 1001), or an N+ region (from paragraph 0847).
Given the wide and varying array of what can be construed as a “voltage application unit”, and the lack of clear identification within the specification as to what the third voltage application unit is, this renders the claims indefinite and undefined.
Claims 2-16 are also rejected due to their dependence on claim 1.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812